DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
Figure 24 is objected to because it is in grayscale rather than in black and white. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites the limitation stating, in part, “wherein the instructions to be executed as a result of execution to: obtain, at the at least one computing device…”. The limitation should instead state “wherein the instructions to be executed as a result of execution comprise: obtaining, at the at least one computing device…”, or the like. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 


Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-11 and 20), and a machine (claims 12-19). 

Step 2A, Prong 1: Claims 1 and 12 in part, recite the following abstract idea: …determining a probability of a particular parcel arriving at a particular location by a particular time...

Dependent claims 2-11 and 13-20 recite limitations relative to claims 1 and 12, including, for example: 
wherein the executing the fetched instructions further comprises communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device [Claim 2],
wherein the one or more weather condition records comprises one or more historical weather condition records [Claim 3],
wherein the determining the probability of the particular parcel arriving at the particular location by the particular time and/or date is further based, at least in part, on one or more forecasted weather condition records [Claim 4],
wherein the determining the probability of the particular parcel arriving at the particular location by the particular time and/or date is further based, at least in part, on one or more shipping infrastructure characteristic parameters [Claim 5],
wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm [Claim 6],
wherein the one or more machine-learning operations includes one or more operations to perform a decision-tree machine-learning algorithm [Claim 7],
wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or more location parameters of the one or more weather condition records and/or the one or more parcel shipping activity records [Claim 8],
wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or 91Attorney Docket No.: 308.P001 more time and/or date parameters of the one or more weather condition records and/or the one or more parcel shipping activity records [Claim 9],
wherein the obtaining the signals and/or states representative of the one or more weather condition records comprises obtaining the one or more weather condition records from a meteorological organization via signal packet communications over a network [Claim 10],
wherein the obtaining the signals and/or states representative of the one or more parcel shipping activity records comprises obtaining the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network [Claim 11],
wherein the computer instructions to be executed to comprise instructions to obtain the signals and/or states representative of the one or more weather condition records from a meteorological organization via signal packet communications over a network and/or to obtain the signals and/or states representative of the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network [Claim 20].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims 2-11 and 13-20  also recite abstract ideas.

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for commercial or legal interactions, which includes agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Specifically, determining a probability of a particular parcel arriving at a particular location by a particular time sets forth sales activities. 
Further, aforementioned limitations describe fundamental economic principles or practices which includes hedging, insurance and mitigating risk. Specifically, determining a probability of a particular parcel arriving at a particular location by a particular time is considered to be mitigating the risk of unexpected delays. As such, claims 1-20 recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 12 only recite the following additional elements – 
executing computer instructions on at least one computing device without further human interaction in which the at least one computing device includes at least one processor and at least one memory, comprising: fetching computer instructions from the at least one memory of the at least one computing device for execution on the at least one processor of the at least one computing device; executing the fetched computer instructions on the at least one processor of the at least one computing device; and storing in the at least one memory of the at least one computing device any results of having executed the fetched computer instructions on the at least one processor of the at least one computing device; wherein the executing the fetched instructions further comprises: obtaining, at the at least one computing device, signals and/or states representative of one or more weather condition records…; identifying, via one or more machine-learning operations executed by the at least one processor, one or more correlations… [claim 1],
at least one computing device; the at least one computing device to include at least one processor and at least one memory; the at least one computing device to execute computer instructions on the at least one processor without further human intervention; the computer instructions to be executed having been fetched from the at least one memory for execution on the at least one processor, and the at least one computing device to store in the at least one memory of the at least one computing 92Attorney Docket No.: 308.P001 device any results to be generated from the execution on the at least one processor of the to be executed computer instructions; wherein the instructions to be executed as a result of execution to: obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records…; identify, via one or more machine-learning operations, one or more correlations… [claim 12].
The dependent claims recite the following additional elements –
…wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm [claim 6],
…wherein the one or more machine-learning operations includes one or more operations to perform a decision-tree machine-learning algorithm [claim 7],
…wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm or a decision-tree machine-learning algorithm or a combination thereof [claim 17].
The apparatus, memory, computer device, machine learning operations and executable instructions are recited at a high-level of generality. For example, the machine-learning elements recite an algorithm without specifying particular inputs or outputs (see MPEP § 2106.05(a)), like the following patent ineligible example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
 Further, the aforementioned elements are considered to be mere instructions to apply an exception (see MPEP § 2106.05(f)), like the following patent ineligible examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus cannot integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 12 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1 and 12 only recite the following additional elements – 
executing computer instructions on at least one computing device without further human interaction in which the at least one computing device includes at least one processor and at least one memory, comprising: fetching computer instructions from the at least one memory of the at least one computing device for execution on the at least one processor of the at least one computing device; executing the fetched computer instructions on the at least one processor of the at least one computing device; and storing in the at least one memory of the at least one computing device any results of having executed the fetched computer instructions on the at least one processor of the at least one computing device; wherein the executing the fetched instructions further comprises: obtaining, at the at least one computing device, signals and/or states representative of one or more weather condition records…; identifying, via one or more machine-learning operations executed by the at least one processor, one or more correlations… [claim 1],
at least one computing device; the at least one computing device to include at least one processor and at least one memory; the at least one computing device to execute computer instructions on the at least one processor without further human intervention; the computer instructions to be executed having been fetched from the at least one memory for execution on the at least one processor, and the at least one computing device to store in the at least one memory of the at least one computing 92Attorney Docket No.: 308.P001 device any results to be generated from the execution on the at least one processor of the to be executed computer instructions; wherein the instructions to be executed as a result of execution to: obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records…; identify, via one or more machine-learning operations, one or more correlations… [claim 12].
The dependent claims recite the following additional elements –
…wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm [claim 6],
…wherein the one or more machine-learning operations includes one or more operations to perform a decision-tree machine-learning algorithm [claim 7],
…wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm or a decision-tree machine-learning algorithm or a combination thereof [claim 17].

These additional elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al., U.S. Publication No. 2018/0336487 [hereinafter Moore] in view of Bateman, U.S. Publication No. 2017/0154347 [hereinafter Bateman].

Regarding claim 1, Moore discloses a method of executing computer instructions on at least one computing device without further human interaction in which the at least one computing device includes at least one processor and at least one memory, comprising: fetching computer instructions from the at least one memory of the at least one computing device for execution on the at least one processor of the at least one computing device (Moore, ¶ 90, A synchronization application (not shown) also resides on the system 702 and is programmed to interact with a corresponding synchronization application resident on a host computer to keep the information stored in the non-volatile storage area 768 synchronized with corresponding information stored at the host computer. As should be appreciated, other applications may be loaded into the memory 762 and run on the mobile computing device 700, including the instructions for providing and operating a tree ensemble optimization platform), (Id., ¶ 100, The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage));
executing the fetched computer instructions on the at least one processor of the at least one computing device (Id., ¶ 96, The computing device components described below may have computer executable instructions for optimizing tree ensemble systems. In a basic configuration, the computing device 800 may include at least one processing unit 802 and a system memory 804. Depending on the configuration and type of computing device, the system memory 804 may comprise, but is not limited to, volatile storage (e.g., random access memory), non-volatile storage (e.g., read-only memory), flash memory, or any combination of such memories. The system memory 804 may include an operating system 805 suitable for running one or more tree ensemble system optimization programs. The operating system 805, for example, may be suitable for controlling the operation of the computing device 800), (Id., ¶ 100, The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage));
and storing in the at least one memory of the at least one computing device any results of having executed the fetched computer instructions on the at least one processor of the at least one computing device (Id., ¶ 90, The system 702 also includes a non-volatile storage area 768 within the memory 762. The non-volatile storage area 768 may be used to store persistent information that should not be lost if the system 702 is powered down. The application programs 766 may use and store information in the non-volatile storage area 768, such as e-mail or other messages used by an e-mail application, and the like), (Id., ¶ 100, The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage));
wherein the computer instructions to be executed comprise instructions for determining a probability of a particular parcel arriving at a particular location by a particular time and/or date (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 100, The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage));
[Bateman discloses wherein the executing the fetched instructions further comprises: obtaining, at the at least one computing device, signals and/or states representative of one or more weather condition records and/or signals and/or states representative of one or more parcel shipping activity records];
Moore further discloses identifying, via one or more machine-learning operations executed by the at least one processor,… [Bateman discloses …one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records] (Moore, ¶ 21, Tree ensembles have many diverse uses, and if properly tailored (e.g., through machine learning and/or human training), provide excellent constructs for receiving one or more data types for which they are built to process, and generating a hypothesis based on that data and the one or more nodes that the data as an instance travels through. Tree ensembles vary from the very simple to the extremely complex, depending on the number of features that they are built to handle, the number of trees in the ensemble, the number and types of calculations that are performed at each node, their incorporation of boosting or other accuracy-increasing algorithms, etc.), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors);
Moore further discloses determining the probability of the particular parcel arriving at the particular location by the particular time and/or date… [Bateman discloses …based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records] (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others);
Moore further discloses and generating content for display representative of the determined probability of the particular parcel arriving at the particular location by the particular time and/or date (Moore, ¶ 64, Upon receiving a request to compute node contribution values of one or more nodes in decision tree 106 and decision tree 108, server computing device 114 may cause classification of the processed data from the one or more datasets received via network 112 to be displayed (e.g., sending to a graphical user interface a chart or other readout type illustrating one or more arrived at hypotheses relating to one or more instances from the processed data and/or the value of the one or more instances as determined at leaf nodes for those instances)), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others).
While suggested, Moore does not explicitly disclose wherein the executing the fetched instructions further comprises: obtaining, at the at least one computing device, signals and/or states representative of one or more weather condition records and/or signals and/or states representative of one or more parcel shipping activity records; …one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records; ...based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records.
However, Bateman discloses wherein the executing the fetched instructions further comprises: obtaining, at the at least one computing device, signals and/or states representative of one or more weather condition records and/or signals and/or states representative of one or more parcel shipping activity records (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data; etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id., ¶ 66, The instructions are preferably executed by computer-executable components preferably integrated with a shipping services platform. The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device); …one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records (Id., ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner); …based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records (Id., ¶ 37,  In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical record and correlation elements of Bateman in the analogous art of generating delivery estimates.
 The motivation for doing so would have been “to improve upon the accuracy and efficiency of delivery estimation” [Bateman, ¶ 14; Moore, ¶ 5].

Regarding claim 3, the combination of Moore and Bateman discloses the method of claim 1.
While suggested,  Moore does not explicitly disclose wherein the one or more weather condition records comprises one or more historical weather condition records.
However, Bateman discloses …wherein the one or more weather condition records comprises one or more historical weather condition records (Bateman, ¶ 37, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; (discloses historical weather records) determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical weather record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Moore and Bateman discloses the method of claim 1.
Moore further discloses …wherein the determining the probability of the particular parcel arriving at the particular location by the particular time and/or date… [Bateman discloses …is further based, at least in part, on one or more forecasted weather condition records] (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others).
While suggested,  Moore does not explicitly disclose …is further based, at least in part, on one or more forecasted weather condition records
However, Bateman discloses …is further based, at least in part, on one or more forecasted weather condition records (Bateman, ¶ 37, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (discloses weather forecasts) (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the weather forecast elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Moore and Bateman discloses the method of claim 1.
Moore further discloses …wherein the determining the probability of the particular parcel arriving at the particular location by the particular time and/or date… [Bateman discloses …is further based, at least in part, on one or more shipping infrastructure characteristic parameters…] (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others).
While suggested, Moore does not explicitly disclose …is further based, at least in part, on one or more shipping infrastructure characteristic parameters…
However, Bateman discloses …is further based, at least in part, on one or more shipping infrastructure characteristic parameters… (Bateman, ¶ 22, Delivery data can additionally or alternatively include any other data relevant to shipping, including any one or more of delivery vehicle data (e.g., delivery vehicle types, driver analytics such as driver behavior, delivery vehicle analytics, fleet analytics, delivery vehicle sensor data (discloses shipping infrastructure characteristic parameters) such as radar sensor data and image datasets from optical sensors, locations of available delivery vehicles, the number of delivery trucks in operation at a given time or summed over a given time interval, etc.), temporal-related data (e.g., the number of packages being delivered in a given time interval or other indication of delivery volume, changes in delivery data depending on date and/or time, etc.), and/or any other suitable data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the shipping infrastructure characteristic parameter elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Moore and Bateman discloses the method of claim 1.
Moore further discloses …wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm (Moore, ¶ 19, The systems, methods and devices for optimizing machine-learned tree ensemble prediction systems described herein may be applied to single decision trees, gradient-boosted decision trees, random forests, and other tree-ensemble based systems).

Regarding claim 7, the combination of Moore and Bateman discloses the method of claim 1.
Moore further discloses …wherein the one or more machine-learning operations includes one or more operations to perform a decision-tree machine-learning algorithm  (Moore, ¶ 19, The systems, methods and devices for optimizing machine-learned tree ensemble prediction systems described herein may be applied to single decision trees, gradient-boosted decision trees, random forests, and other tree-ensemble based systems).

Regarding claim 8, the combination of Moore and Bateman discloses the method of claim 1.
While suggested, Moore does not explicitly disclose …wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or more location parameters of the one or more weather condition records and/or the one or more parcel shipping activity records.
However, Bateman discloses …wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or more location parameters of the one or more weather condition records and/or the one or more parcel shipping activity records (Bateman, ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. (discloses correlations) In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 21, Additionally or alternatively, delivery data can include contextual data (e.g., about an area such as a origin, destination, and/or intermediate area) such as demographics of an area (e.g., population, per capita income), weather data (e.g., weather during a given day or season, weather patterns, etc.) (discloses determining seasonal groups of weather records based on location parameters), theft statistics, area traffic patterns, and/or any other contextual data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the group record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Moore and Bateman discloses the method of claim 1.
While suggested, Moore does not explicitly disclose …wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or 91Attorney Docket No.: 308.P001 more time and/or date parameters of the one or more weather condition records and/or the one or more parcel shipping activity records.
However, Bateman discloses… wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or91Attorney Docket No.: 308.P001 more time and/or date parameters of the one or more weather condition records and/or the one or more parcel shipping activity records (Bateman, ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. (discloses correlations) In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 21, Additionally or alternatively, delivery data can include contextual data (e.g., about an area such as a origin, destination, and/or intermediate area) such as demographics of an area (e.g., population, per capita income), weather data (e.g., weather during a given day or season, weather patterns, etc.) (discloses determining groups (i.e. patterns) of weather records based on time (i.e. season) parameters), theft statistics, area traffic patterns, and/or any other contextual data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the group record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 11, the combination of Moore and Bateman discloses the method of claim 1.
While suggested, Moore does not explicitly disclose …wherein the obtaining the signals and/or states representative of the one or more parcel shipping activity records comprises obtaining the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network. 
However, Bateman discloses …wherein the obtaining the signals and/or states representative of the one or more parcel shipping activity records comprises obtaining the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data; etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id.,¶ 19, retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS), but can alternatively include retrieving delivery data from a single carrier and/or other suitable entity. Delivery data preferably includes any one or more of: address data (e.g., origin address, destination address, intermediary addresses, etc.), handling times, transit times (e.g., overall transit time, transit time from a first location to a second location, etc.), delivery route data (e.g., indicative of the route traveled by the delivery vehicle, etc.), status change data (e.g., timestamps associated with a status change, types of status changes including pre-transit, in transit, out for delivery, available for pickup, delivered, returned to sender, failure, cancelled, error, etc.), carrier-provided delivery estimates (e.g., delivery scheduled for January 6, etc.), confirmed delivery data (e.g., in transit on January 4, actual delivery date of January 7, etc.), service level (e.g., UPS Next Day Air, etc.), and/or any other suitable tracking data, etc.).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the shipping entity record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 12, Moore discloses an apparatus, comprising: at least one computing device (Moore, ¶ 52, Original tree ensemble sub-environment 102 includes computing device 104, decision tree 106, and decision tree 108, which are part of a single tree ensemble); 
the at least one computing device to execute computer instructions on the at least one processor without further human intervention (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors), (Id., ¶ 100, The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage));
 the computer instructions to be executed having been fetched from the at least one memory for execution on the at least one processor, and the at least one computing device to store in the at least one memory of the at least one computing 92Attorney Docket No.: 308.P001 device any results to be generated from the execution on the at least one processor of the to be executed computer instructions (Id., ¶ 90, A synchronization application (not shown) also resides on the system 702 and is programmed to interact with a corresponding synchronization application resident on a host computer to keep the information stored in the non-volatile storage area 768 synchronized with corresponding information stored at the host computer. As should be appreciated, other applications may be loaded into the memory 762 and run on the mobile computing device 700, including the instructions for providing and operating a tree ensemble optimization platform), (Id., ¶ 100, The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage)), (Id., ¶ 96, The computing device components described below may have computer executable instructions for optimizing tree ensemble systems. In a basic configuration, the computing device 800 may include at least one processing unit 802 and a system memory 804. Depending on the configuration and type of computing device, the system memory 804 may comprise, but is not limited to, volatile storage (e.g., random access memory), non-volatile storage (e.g., read-only memory), flash memory, or any combination of such memories. The system memory 804 may include an operating system 805 suitable for running one or more tree ensemble system optimization programs. The operating system 805, for example, may be suitable for controlling the operation of the computing device 800), (Id., ¶ 100, The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage));
the computer instructions to be executed to comprise instructions to determine a probability of a particular parcel arriving at a particular location by a particular time and/or date (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 100, The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage));
[Bateman discloses wherein the instructions to be executed as a result of execution to: obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records and/or signals and/or states representative of one or more parcel shipping activity records];
Moore further discloses identify, via one or more machine-learning operations… [Bateman discloses …one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records] (Moore, ¶ 21, Tree ensembles have many diverse uses, and if properly tailored (e.g., through machine learning and/or human training), provide excellent constructs for receiving one or more data types for which they are built to process, and generating a hypothesis based on that data and the one or more nodes that the data as an instance travels through. Tree ensembles vary from the very simple to the extremely complex, depending on the number of features that they are built to handle, the number of trees in the ensemble, the number and types of calculations that are performed at each node, their incorporation of boosting or other accuracy-increasing algorithms, etc.), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors);
Moore further discloses determine the probability of the particular parcel arriving at the particular location by the particular time and/or date… [Bateman discloses …based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records] (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others);
Moore further discloses and generate content for display representative of the determined probability of the particular parcel arriving at the particular location by the particular time and/or date (Moore, ¶ 64, Upon receiving a request to compute node contribution values of one or more nodes in decision tree 106 and decision tree 108, server computing device 114 may cause classification of the processed data from the one or more datasets received via network 112 to be displayed (e.g., sending to a graphical user interface a chart or other readout type illustrating one or more arrived at hypotheses relating to one or more instances from the processed data and/or the value of the one or more instances as determined at leaf nodes for those instances)), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others).
While suggested, Moore does not explicitly disclose wherein the instructions to be executed as a result of execution to: obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records and/or signals and/or states representative of one or more parcel shipping activity records; …one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records; ...based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records.
However, Bateman discloses wherein the instructions to be executed as a result of execution to: obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records and/or signals and/or states representative of one or more parcel shipping activity records (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data; etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id., ¶ 66, The instructions are preferably executed by computer-executable components preferably integrated with a shipping services platform. The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device); …one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records (Id., ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner); …based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records (Id., ¶ 37,  In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical record and correlation elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.


Regarding claims 14-16, this claim recites limitations similar to those in claim 3-5, and are rejected for the same reasons as stated above.

Regarding claim 17, the combination of Moore and Bateman discloses the apparatus of claim 12.
Moore further discloses …wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm or a decision-tree machine-learning algorithm or a combination thereof (Moore, ¶ 19, The systems, methods and devices for optimizing machine-learned tree ensemble prediction systems described herein may be applied to single decision trees, gradient-boosted decision trees, random forests, and other tree-ensemble based systems).

Regarding claim 18-19, this claim recites limitations similar to those in claims 8-9, respectively and are rejected for the same reasons as stated above.

Regarding claim 20, the combination of Moore and Bateman discloses the apparatus of claim 1.
While suggested, Moore does not explicitly disclose … wherein the computer instructions to be executed to comprise instructions to obtain the signals and/or states representative of the one or more weather condition records from a meteorological organization via signal packet communications over a network and/or to obtain the signals and/or states representative of the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network.
However, Bateman discloses … wherein the computer instructions to be executed to comprise instructions to obtain the signals and/or states representative of the one or more weather condition records from a meteorological organization via signal packet communications over a network and/or to obtain the signals and/or states representative of the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data; etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id.,¶ 19, retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS), but can alternatively include retrieving delivery data from a single carrier and/or other suitable entity. Delivery data preferably includes any one or more of: address data (e.g., origin address, destination address, intermediary addresses, etc.), handling times, transit times (e.g., overall transit time, transit time from a first location to a second location, etc.), delivery route data (e.g., indicative of the route traveled by the delivery vehicle, etc.), status change data (e.g., timestamps associated with a status change, types of status changes including pre-transit, in transit, out for delivery, available for pickup, delivered, returned to sender, failure, cancelled, error, etc.), carrier-provided delivery estimates (e.g., delivery scheduled for January 6, etc.), confirmed delivery data (e.g., in transit on January 4, actual delivery date of January 7, etc.), service level (e.g., UPS Next Day Air, etc.), and/or any other suitable tracking data, etc.).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the shipping entity record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.



Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bateman and in further view of Loppatto et al., U.S. Publication No. 2015/0363843 [hereinafter Loppatto].

	Regarding claim 2, the combination of Moore and Bateman discloses the method of claim 1.
While suggested, the combination of Moore and Bateman does not explicitly disclose wherein the executing the fetched instructions further comprises communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device.
However, Loppatto discloses wherein the executing the fetched instructions further comprises communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device (Loppatto, ¶ 74, the carrier system 100 may also include one or more communications interfaces 220 for communicating with various computing entities, such as by communicating data, content, information/data, and/or similar terms used herein interchangeably that can be transmitted, received, operated on, processed, displayed, stored, and/or the like. Such communication may be executed using a wired information/data transmission protocol, such as fiber distributed information/data interface (FDDI), digital subscriber line (DSL), Ethernet, asynchronous transfer mode (ATM), frame relay, information/data over cable service interface specification (DOCSIS), or any other wired transmission protocol. Similarly, the carrier system 100 may be configured to communicate via wireless external communication networks using any of a variety of protocols, such as general packet radio service (GPRS), Universal Mobile Telecommunications System (UMTS), Code Division Multiple Access 2000 (CDMA2000), CDMA2000 1X (1xRTT), Wideband Code Division Multiple Access (WCDMA), Time Division-Synchronous Code Division Multiple Access (TD-SCDMA), Long Term Evolution (LTE), Evolved Universal Terrestrial Radio Access Network (E-UTRAN), Evolution-Data Optimized (EVDO), High Speed Packet Access (HSPA), High-Speed Downlink Packet Access (HSDPA), IEEE 802.11 (Wi-Fi), 802.16 (WiMAX), ultra wideband (UWB), infrared (IR) protocols, near field communication (NFC) protocols, Bluetooth protocols, wireless universal serial bus (USB) protocols, and/or any other wireless protocol).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman to include the signal packet elements of Loppatto in the analogous art of determining a delivery time and/or cost for an item to be delivered.
 The motivation for doing so would have been “creating an improved customer experience (e.g., customer-selectable delivery windows each provided with associated costs, multiple deliveries at the same time versus separate deliveries, and/or the like)” [Loppatto, ¶ 2; Bateman, ¶ 14; Moore, ¶ 5].

Regarding claim 13, this claim recites limitations similar to those in claim 2, and is rejected for the same reasons as stated above.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bateman and Loppatto and in further view of Pfeffer et al., U.S. Publication No. 2012/0226625 [hereinafter Pfeffer].

Regarding claim 10, the combination of Moore and Bateman discloses the method of claim 1.
While suggested, Moore does not explicitly disclose wherein the obtaining the signals and/or states representative of the one or more weather condition records comprises obtaining the one or more weather condition records from a meteorological organization via signal packet communications over a network.
However, Bateman discloses … wherein the obtaining the signals and/or states representative of the one or more weather condition records comprises… (Bateman, ¶ 37, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; (discloses historical weather records) determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical weather record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.
While suggested, the combination of Moore and Bateman does not explicitly disclose ..obtaining the one or more weather condition records from a meteorological organization via signal packet communications over a network.
However, Loppatto discloses … via signal packet communications over a network (Loppatto, ¶ 74, the carrier system 100 may also include one or more communications interfaces 220 for communicating with various computing entities, such as by communicating data, content, information/data, and/or similar terms used herein interchangeably that can be transmitted, received, operated on, processed, displayed, stored, and/or the like. Such communication may be executed using a wired information/data transmission protocol, such as fiber distributed information/data interface (FDDI), digital subscriber line (DSL), Ethernet, asynchronous transfer mode (ATM), frame relay, information/data over cable service interface specification (DOCSIS), or any other wired transmission protocol. Similarly, the carrier system 100 may be configured to communicate via wireless external communication networks using any of a variety of protocols, such as general packet radio service (GPRS), Universal Mobile Telecommunications System (UMTS), Code Division Multiple Access 2000 (CDMA2000), CDMA2000 1X (1xRTT), Wideband Code Division Multiple Access (WCDMA), Time Division-Synchronous Code Division Multiple Access (TD-SCDMA), Long Term Evolution (LTE), Evolved Universal Terrestrial Radio Access Network (E-UTRAN), Evolution-Data Optimized (EVDO), High Speed Packet Access (HSPA), High-Speed Downlink Packet Access (HSDPA), IEEE 802.11 (Wi-Fi), 802.16 (WiMAX), ultra wideband (UWB), infrared (IR) protocols, near field communication (NFC) protocols, Bluetooth protocols, wireless universal serial bus (USB) protocols, and/or any other wireless protocol).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman to include the signal packet elements of Loppatto in the analogous art of determining a delivery time and/or cost for an item to be delivered for the same reasons as stated for claim 2.
While suggested, the combination of Moore, Bateman and Loppatto does not explicitly disclose ..obtaining the one or more weather condition records from a meteorological organization…
However, Pfeffer discloses ..obtaining the one or more weather condition records from a meteorological organization… (Pfeffer, ¶ 64, Weather information is available as structured data in the form of application programming interfaces (APIs) and Simple Object Access Protocol (SOAP) objects. Notable among these service providers is WEATHERBUG, the Weather Channel, and the National Oceanic and Atmospheric Administration's ( NOAA) (discloses meteorological organization) weather API. An execution engine may be programmed to direct an I/O engine to gather weather and other climatological information at a package's origin, destination and at locations along the route where the package is routed. In certain embodiments, carriers use standardized locations for all their shipments, while other carriers may have particular routing information in response to the type of package and delivery. Similarly the GOOGLE maps API provides information on other climatological factors such as earthquakes).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman and the signal packet elements of Loppatto to include the meteorological organization elements of Pfeffer in the analogous art of shipment evaluation systems.
The motivation for doing so would have been to allow for “enhanced control and storage of shipping information including information not stored by the carrier” [Pfeffer, ¶ 75; Loppatto, ¶ 2; Bateman, ¶ 14; Moore, ¶ 5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anand et al., U.S. Publication No. 2019/0061939, discloses managing package deliveries by robotic vehicles.
Williams et al., U.S. Publication No. 2015/0046361, discloses methods and systems for managing shipped objects.
Satyanarayana Rao et al., U.S. Publication No. 2018/0121875 discloses delivery prediction automation and risk mitigation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624